Citation Nr: 0836654	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-34 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for bilateral 
hearing loss and tinnitus.  


FINDING OF FACT

The veteran's bilateral hearing loss and tinnitus are as 
likely as not the result of noise exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, bilateral 
hearing loss and tinnitus were incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

The veteran's service medical records show that at his 
January 1965 military preinduction medical examination, his 
ears were normal.  Audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
10
15
5
LEFT
5
5
0
0
5

At his February 1967 military separation medical examination, 
the veteran completed a report of medical history in which he 
denied experiencing hearing loss or other ear trouble.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
5
5
5
0
10

The veteran's ears were normal on clinical evaluation.  

The veteran's service personnel records show that he 
completed basic training, as well as advanced infantry 
training.  His military occupational speciality was Infantry 
Indirect Fire Crewman.  

In August 2005, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
hearing loss and tinnitus which he indicated had been present 
since 1970.

In support of his claim, the veteran submitted the 
uninterpreted results of a May 2005 private audiogram.  The 
audiologist's impression was that the veteran had moderate to 
severe high frequency sensorineural hearing loss in the right 
ear and moderate sensorineural hearing loss in the left ear.  

In a September 2005 letter, the private audiologist indicated 
that she had performed an audiogram in May 2005 revealing 
that the veteran had mild to moderate-severe sloping 
sensorineural hearing loss in the right ear and a normal to 
moderate sensorineural hearing loss in the left ear.  She 
noted that the veteran had a history of noise exposure during 
military service, with no hearing protection.  She indicated 
that based on the type of noise exposure the veteran 
experienced in service, it was highly likely that his current 
hearing loss and tinnitus were due to that in-service noise 
exposure.  

In connection with the veteran's claim, he was afforded a VA 
audiology examination in May 2006.  On examination, he 
reported in-service noise exposure in the infantry.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
55
65
LEFT
5
20
25
25
40

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The veteran also reported tinnitus 
which he indicated had been present for the past one and one 
half years.  After examining the veteran and reviewing the 
claims folder, the audiologist opined that it was not likely 
that either the veteran's current hearing loss or tinnitus 
were related to military service, given the normal hearing 
tests at induction and discharge.  

In his August 2006 notice of disagreement and his November 
2006 substantive appeal, the veteran emphasized that since 
his separation from service, he had had no significant noise 
exposure in his job or in his private life.  He indicated 
that since his separation from service, he had worked in an 
office environment.  (The Board notes that vocational 
rehabilitation records dated from October 1968 to September 
1971 confirm the veteran's recollections, indicating that he 
was employed as a specifications writer while pursing a 
degree in business).  The veteran further indicated that he 
had had no hobbies such as hunting and that he even wore 
hearing protection at concerts.  The veteran indicated that 
he first noticed his hearing loss in 1971 after the birth of 
his first son but did not seek treatment as he did not want 
to wear hearing aids.  When his second son was born in 1977, 
however, he sought treatment from an audiologist who 
prescribed hearing aids.  The veteran indicated that he had 
attempted to obtain records from this audiologist, but she 
had passed away and her records could not be located.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran contends that he currently has bilateral hearing 
loss and tinnitus as a result of exposure to acoustic trauma 
during service.

As an initial matter, the Board finds that the record on 
appeal corroborates the veteran's contentions of in-service 
noise exposure.  His DD Form 214 and service personnel 
records confirm that he served in the infantry.  
Additionally, he has provided consistent and credible 
statements detailing in-service noise exposure which are 
consistent with his military occupational specialty.  Thus, 
the Board finds that the record on appeal provides a 
sufficient basis upon which to conclude that the veteran 
sustained acoustic trauma during service.  

As noted above, however, that an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  In this case, the 
veteran's service medical records are entirely negative for 
complaints or findings of bilateral hearing loss or tinnitus.  
Indeed, at his February 1967 military discharge medical 
examination, the veteran's ears were normal on clinical 
evaluation and audiometric testing showed that his hearing 
acuity was within normal limits in all frequencies from 500 
to 4,000 Hertz. 38 C.F.R. § 3.385.  

Moreover, the Board notes that the record on appeal is 
negative for probative evidence of a diagnosis of hearing 
loss or tinnitus within the first post-service year.  In 
fact, the veteran concedes that he first experienced hearing 
loss and tinnitus in 1970 or 1971, at least three years after 
his separation from service.  Based on the evidence set forth 
above, the Board finds that hearing loss and tinnitus were 
not present in service or manifest to a compensable degree 
within the first post-service year.

Even if a veteran does not have hearing loss or tinnitus 
during the time of active duty, such does not prohibit 
service connection.  Hensley v. Brown, 5 Vet. App. 155, 159-
60 (1993).  Rather, service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss or tinnitus with service.  Id. at 158; see also 38 
C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current bilateral hearing 
loss and tinnitus are the result of acoustic trauma he 
sustained during his active service.

In that regard, the Board notes that in May 2006, a VA 
medical examiner, after examining the veteran and reviewing 
his claims folder, concluded that is "not likely" that the 
veteran's current hearing loss and tinnitus were related to 
his military service, given the normal audiograms at 
induction and separation.

On the other hand, the veteran has provided a September 2005 
letter from his private audiologist who concluded, after 
examining the veteran and reviewing his medical history, that 
it is "highly likely" that his current hearing loss and 
tinnitus were due to that in-service noise exposure.  

In determining the probative weight to be assigned to the 
conflicting medical opinions discussed above, the Board must 
consider factors such as the health care provider's knowledge 
and skill in analyzing the medical data.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470- 71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  In that regard, the 
Board notes that both medical professionals who provided 
opinions in this case are competent to render a medical 
opinion as to the relationship between the veteran's current 
hearing loss and tinnitus and his active service.  Both are 
audiologists who would have specialized training in the 
origins of sensorineural hearing loss.  The Board further 
observes that both medical professionals based their 
conclusions on an examination of the veteran as well as an 
evaluation of his medical history or his medical records.

The Board notes that the VA examiner had access to the 
veteran's claims folder, including his service medical 
records in providing her opinion.  The private audiologist 
did not have the advantage of such a review.  This fact 
enhances the probative value of the VA medical opinion.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  On the other 
hand, the private audiologist considered the veteran's entire 
noise exposure history, including the fact that he did not 
have post-service noise exposure.  Such a notation is absent 
in the VA medical opinion and the VA examiner did not provide 
an alternative explanation as to the etiology of the 
veteran's current hearing loss.  The fact that the VA medical 
opinion may be based on an incomplete factual premise reduces 
its probative value.  See Reonal v. Brown, 5 Vet. App. 460, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In view of the foregoing, the Board is unable to assign more 
probative value to the VA medical opinion versus the private 
medical opinion.  Rather, they are of equal weight.  As noted 
above, under the benefit-of-the-doubt rule, for the veteran 
to prevail, there need not be a preponderance of the evidence 
in his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence 
set forth above, such a conclusion cannot be made in this 
case.  Thus, the Board finds that service connection for 
bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


